11/21/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0344



                             No. DA 22-0344

IN THE MATTER OF:

A.R.

            A Youth in Need of Care.


                                 ORDER


       Upon consideration of Appellant K.R.’s motion for extension of

time, and good cause appearing,

       IT IS HEREBY ORDERED that Appellant K.R. is granted an

extension of time to and including December 30, 2022, within which to

prepare, file, and serve Appellant’s opening brief on appeal.

       No further extensions of time will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   November 21 2022